PER CURIAM.
Arnold B. Clarke appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and *920the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Clarke v. Attorney Gen. Office, No. CA-02-98 (E.D.Va. Mar. 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.